  Case 4:20-cv-00371-O Document 73 Filed 12/05/20                   Page 1 of 2 PageID 2263



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 LEE WARD, on behalf of himself and all           §
 others similarly situated,                       §
                                                  §
      Plaintiff,                                  §
                                                  §
 v.                                               §    Civil Action No. 4:20-cv-00371-O
                                                  §
 AMERICAN AIRLINES, INC.,                         §
                                                  §
      Defendant.                                  §

                                              ORDER

         Before the Court are Plaintiff’s Motion for Class Certification (ECF No. 62), filed October

29, 2020; and Defendant American Airlines, Inc.’s Response in Opposition to Plaintiff’s Motion

for Class Certification (ECF No. 70), filed November 19, 2020. On December 3, 2020—the

deadline for his reply brief—Plaintiff Lee Ward (“Ward”) filed a Notice of Withdrawal of Motion

for Class Certification in which he informs the Court “he is now withdrawing his previously filed

Motion for Class Certification.” Pl.’s Notice 1, ECF No. 72. In light of Plaintiff’s Notice, the Court

DENIES AS MOOT Plaintiff’s Motion for Class Certification (ECF No. 62).

         As the parties are aware, on November 2, 2020, the Court granted American’s Motion to

Compel Arbitration with respect to Named Plaintiffs James Saunders’s and William Holloway’s

respective claims. The Court concluded that American Airlines, Inc. had “proved by a

preponderance of the evidence that Saunders and Holloway agreed to arbitrate the breach-of-

contract claims they are asserting in this lawsuit against American,” ordered Saunders and

Holloway to arbitrate their dispute, and dismissed their claims. See Order 19, ECF No. 65;

Judgment (ECF No. 66). Following that order, the sole claim remaining was Ward’s breach of

contract claim on behalf of himself and similarly situated prospective class members.

                                                  1
  Case 4:20-cv-00371-O Document 73 Filed 12/05/20                  Page 2 of 2 PageID 2264



       This matter was initially filed as a putative class action against American Airlines, Inc. The

Court’s July 16, 2020 Scheduling Order (ECF No. 38), and the deadlines set forth therein, were

tailored to the specific requirements of Federal Rule of Civil Procedure 23. Ward’s withdrawal of

his Motion for Class Certification and the Court’s previous order compelling Saunders and

Holloway to arbitrate their claims have altered the complexion of this case and significantly

narrowed the dispute. In that vein, the Court DIRECTS the parties to file a Joint Status Report on

or before Friday, December 11, 2020, addressing the impact of Ward’s withdrawal of the motion,

including, but not limited to, whether an earlier mediation deadline (currently April 29, 2021) and

trial date (currently October 26, 2021) are feasible, and the prospects of settlement.

       SO ORDERED on this 8th day of December, 2020.


                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
